NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                     No. 13-3837
                     ___________

                    AGIM REXHAJ,
                             Petitioner

                           v.

   ATTORNEY GENERAL OF THE UNITED STATES,
                         Respondent

       ____________________________________

        On Petition for Review of an Order of the
             Board of Immigration Appeals
              (Agency No. A088-527-698)
     Immigration Judge: Honorable Eugene Pugliese
       ____________________________________

     Submitted Pursuant to Third Circuit LAR 34.1(a)
                     May 14, 2014

Before: AMBRO, SHWARTZ and NYGAARD, Circuit Judges

              (Opinion filed: July 3, 2014)
                     ___________

                      OPINION
                     ___________
PER CURIAM

       Agim Rexhaj petitions for review of the Board of Immigration Appeals’ (BIA or

Board) order denying his motion to reopen his immigration proceedings. For the reasons

that follow, we will deny the petition for review.

       Rexhaj, a native of the former Yugoslavia and citizen of Kosovo, entered the

United States without inspection in 2007, and was placed in removal proceedings.

Rexhaj conceded removability but sought asylum, withholding of removal, and protection

under the United Nations Convention Against Torture, claiming that he was persecuted

because he helped build homes for ethnic minorities in Kosovo and because he was a

member of the Democratic League of Kosovo (LDK), a political party. In support of his

application, Rexhaj contended that members of the Albanian National Army (ANA), an

extremist group, threatened him, beat him on one occasion, and murdered six of his

relatives.

       The Immigration Judge (IJ) denied relief in December 2008, finding that Rexhaj

was not credible and that, in any event, he had not met his burden of proof. The BIA

dismissed Rexhaj’s appeal in October 2010, agreeing with the IJ on all grounds. Rexhaj

submitted a petition for review, which we dismissed because it was untimely filed.

Rexhaj v. Att’y Gen., C.A. No. 10-4469 (order entered Jan. 11, 2011). Thereafter,

Rexhaj filed a motion to reopen, presenting purportedly new evidence. The BIA denied

that motion, reasoning that Rexhaj’s evidence was either previously available or failed to


                                             2
demonstrate his eligibility for relief. Rexhaj filed a petition for review, which we denied.

Rexhaj v. Att’y Gen., 466 F. App’x 144 (3d Cir. 2012) (not precedential).

       Rexhaj filed another motion to reopen in July 2013. The Board denied the motion,

holding that it was untimely and number-barred, and that Rexhaj failed to establish the

exception to those limitations based on changed circumstances in Kosovo. The BIA

further noted that even if Rexhaj satisfied that exception, he did not demonstrate prima

facie eligibility for relief, in part because he did “not address the adverse credibility

finding . . . regarding the harm he claimed to have received from the [ANA].” Rexhaj

filed a timely petition for review. The Government’s “Motion for Summary Affirmance”

of the BIA’s decision, construed as a motion to summarily deny the petition for review,

has been referred to this Panel.

       We have jurisdiction pursuant to Immigration and Nationality Act (INA) § 242(a)

[8 U.S.C. § 1252(a)]. The decision to deny a motion to reopen is reviewed for abuse of

discretion. Filja v. Gonzales, 447 F.3d 241, 251 (3d Cir. 2006). Under this standard, the

BIA’s decision may be reversed only if it is “arbitrary, irrational, or contrary to law.”

Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002) (quotation marks and citation

omitted). An alien may file only one motion to reopen with the BIA and must do so

within 90 days of the date of entry of a final administrative order of removal. INA

§ 240(c)(7)(C)(i) [8 U.S.C. § 1229a(c)(7)(C)(i)]; 8 C.F.R. § 1003.2(c)(2). These

limitations do not apply, however, to motions to reopen seeking asylum or withholding of

removal based on changed circumstances arising in the country of nationality, if such
                                               3
evidence is material and was not available and could not have been discovered or

presented at the previous proceeding. 8 C.F.R. § 1003.2(c)(3)(ii); see also INA

§ 240(c)(7)(C)(ii) [8 U.S.C. § 1229a(c)(7)(C)(ii)]; Zheng v. Att’y Gen., 549 F.3d 260,

265 (3d Cir. 2008). The “previous proceeding” refers to the hearing before the

Immigration Judge. Filja, 447 F.3d at 253.

       We conclude that the motion to reopen filed by Rexhaj in July 2013 was untimely

and number-barred. In addition, we agree with the BIA that the evidence Rexhaj

submitted with his motion to reopen was insufficient to demonstrate changed

circumstances in Kosovo. That evidence included the following items: a personal

statement; an affidavit by Bernd J. Fischer, a professor of Balkan history; statements

from Rexhaj’s wife and father; news articles; the 2012 State Department Human Rights

Report for Kosovo; and copies of family members’ identification documents. In support

of his motion, Rexhaj alleged that there has been an “obvious surge in ethnic violence

since this Honorable Board last reviewed [his] case.” In particular, he alleged that his

wife and children were threatened because they refused to reveal his whereabouts.

According to Rexhaj, these threats occurred in September 2010, May 2011, and January

2012. Notably, however, Rexhaj’s original asylum application and first motion to reopen

relied on threats against his family, and the affidavits of his wife and father do not specify

whether the threats that they mention are new. Moreover, the affidavits identify the

people making the threats only as “unknown persons,” fail to explain why ANA members


                                              4
would continue to look for Rexhaj, and do not otherwise provide information regarding

changed country conditions in Kosovo.

        Professor Fischer’s affidavit’s describes an “unstable situation in Kosovo,” but it

does not indicate that the unfavorable conditions in that country have significantly

worsened since the original hearing before the IJ. Moreover, the Human Rights Report

and news articles do not describe any significant changes that would warrant reopening.

Rather, as the BIA noted, that evidence “show[s] that ethnic tensions continue to exist in

Kosovo[, that] the ANA continues to operate in that country, and that human rights

problems also continue.” Furthermore, the BIA did not abuse its discretion in

determining that Rexhaj failed to establish that he is prima facie eligible for relief. His

motion to reopen was based on the same claims that the IJ found incredible, and Rexhaj

has made no effort to cast doubt on the original adverse credibility determination. See

Khan v. Att’y Gen., 691 F.3d 488, 497 (3d Cir. 2012) (holding that the BIA may rely on a

prior adverse credibility determination when there is a “sufficient nexus” with the current

claim); see also Lin v. Att’y Gen., 700 F.3d 683, 688 & n.3 (3d Cir. 2012).

        In sum, we perceive no abuse of discretion in the BIA’s denial of Rexhaj’s second

motion to reopen. Accordingly, we will deny the petition for review.1




1
    The Government’s “Motion for Summary Affirmance” is denied.
                                              5